   Case 1:21-cv-00094-LPS Document 1 Filed 01/27/21 Page 1 of 10 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 LEO SHUMACHER,                                      )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 MTS SYSTEMS CORPORATION, DAVID                      )
 J. ANDERSON, RANDY J. MARTINEZ,                     )
 NANCY ALTOBELLO, DAVID D.                           )
 JOHNSON, MICHAEL V. SCHROCK,                        )
 CHUN HUNG YU, and LINDA                             )
 ZUKAUCKAS,                                          )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on December 9, 2020

(the “Proposed Transaction”), pursuant to which MTS Systems Corporation (“MTS Systems” or

the “Company”) will be acquired by Amphenol Corporation, a Delaware corporation (“Parent”),

and Moon Merger Sub Corporation (“Merger Sub,” and together with Parent, “Amphenol”).

       2.      On December 8, 2020, MTS Systems’ Board of Directors (the “Board” or

“Individual Defendants”) caused the Company to enter into an agreement and plan of merger (the

“Merger Agreement”) with Amphenol. Pursuant to the terms of the Merger Agreement, MTS

Systems’ stockholders will receive $58.50 in cash for each share of MTS Systems common stock

they own.
   Case 1:21-cv-00094-LPS Document 1 Filed 01/27/21 Page 2 of 10 PageID #: 2




       3.      On January 8, 2021, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of MTS Systems common stock.

       9.      Defendant MTS Systems is a Minnesota corporation and a party to the Merger

Agreement. MTS Systems’ common stock is traded on the NASDAQ under the ticker symbol

“MTSC.”




                                                  2
  Case 1:21-cv-00094-LPS Document 1 Filed 01/27/21 Page 3 of 10 PageID #: 3




       10.     Defendant David J. Anderson is Chairman of the Board of the Company.

       11.     Defendant Randy J. Martinez is President, Chief Executive Officer, and a director

of the Company.

       12.     Defendant Nancy Altobello is a director of the Company.

       13.     Defendant David D. Johnson is a director of the Company.

       14.     Defendant Michael V. Schrock is a director of the Company.

       15.     Defendant Chun Hung Yu is a director of the Company.

       16.     Defendant Linda Zukauckas is a director of the Company.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       18.     MTS Systems’ testing and simulation hardware, software, and service solutions

help customers accelerate and improve their design, development, and manufacturing processes

and are used for determining the mechanical behavior of materials, products, and structures.

       19.     On December 8, 2020, MTS Systems’ Board caused the Company to enter into the

Merger Agreement.

       20.     Pursuant to the terms of the Merger Agreement, MTS Systems’ stockholders will

receive $58.50 in cash for each share of MTS Systems common stock they own.

       21.     According to the press release announcing the Proposed Transaction:

       Amphenol Corporation (NYSE: APH) (“Amphenol”), a leading global provider of
       high-technology interconnect, antenna and sensor solutions, and MTS Systems
       Corporation (Nasdaq: MTSC) (“MTS”), a leading global supplier of advanced test
       systems, motion simulators and precision sensors, today announced that they have
       entered into a definitive agreement under which Amphenol will acquire MTS for
       $58.50 per share in cash, or approximately $1.7 billion, including the assumption



                                                3
   Case 1:21-cv-00094-LPS Document 1 Filed 01/27/21 Page 4 of 10 PageID #: 4




       of outstanding debt and liabilities, net of cash. . . .

       The transaction has been unanimously approved by the boards of both companies
       and is expected to close by the middle of 2021, subject to certain regulatory
       approvals, approval from MTS’s shareholders and other customary closing
       conditions.

       Advisors

       Centerview Partners LLC is serving as Amphenol’s financial advisor for the
       transaction and Latham & Watkins, LLP is acting as its legal advisor. J.P. Morgan
       Securities LLC and Evercore are serving as MTS’s co-financial advisors and Sidley
       Austin LLP is acting as its legal advisor.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       22.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       23.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       24.     First, the Proxy Statement omits material information regarding the Company’s

financial projections.

       25.     The Proxy Statement fails to disclose: (i) all line items used to calculate EBIT and

NOPAT; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       26.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       27.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisors in connection with the Proposed Transaction, J.P.

Morgan Securities LLC (“J.P. Morgan”) and Evercore Group L.L.C. (“Evercore”).




                                                   4
   Case 1:21-cv-00094-LPS Document 1 Filed 01/27/21 Page 5 of 10 PageID #: 5




        28.     With respect to J.P. Morgan’s Public Trading Multiples analysis, the Proxy

Statement fails to disclose J.P. Morgan’s basis for selecting a multiple reference range of 9.5x to

13.0x for the Company’s FV / 2021E adj. EBITDA.

        29.     With respect to J.P. Morgan’s Selected Transaction Analysis, the Proxy Statement

fails to disclose J.P. Morgan’s basis for selecting a multiple reference range for FV / LTM adj.

EBITDA of 9.0x to 13.5x.

        30.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the terminal values for the Company; and (ii) the individual inputs and

assumptions underlying the discount rates ranging from 9.5% to 11.0% and the perpetuity growth

rates of 2.0% to 3.0%.

        31.     With respect to J.P. Morgan’s Analyst Price Targets analysis, the Proxy Statement

fails to disclose: (i) the price targets observed in the analysis; and (ii) the sources thereof.

        32.     With respect to Evercore’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the terminal values for the Company; (ii) the individual inputs and assumptions

underlying the discount rates ranging from 9.5% to 11.0% and the perpetuity growth rates of 2.0%

to 3.0%; (iii) the estimated net debt used in the analysis; and (v) the number of fully diluted shares

of Company common stock used in the analysis.

        33.     With respect to Evercore’s Selected Public Company Trading Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed in the

analysis.

        34.     With respect to Evercore’s Selected Transactions Analysis, the Proxy Statement

fails to disclose the individual multiples and metrics for the transactions observed in the analysis.




                                                   5
   Case 1:21-cv-00094-LPS Document 1 Filed 01/27/21 Page 6 of 10 PageID #: 6




        35.     With respect to Evercore’s Premiums Paid Analysis, the Proxy Statement fails to

disclose: (i) the transactions observed in the analysis; and (ii) the premiums paid in the transactions.

        36.     With respect to Evercore’s Illustrative Leveraged Buyout Analysis, the Proxy

Statement fails to disclose Evercore’s basis for selecting the leveraged multiple, financing terms,

exit multiple, fees, and target internal rate of return used in the analysis.

        37.     With respect to Evercore’s Equity Research Analyst Price Targets analysis, the

Proxy Statement fails to disclose: (i) the price targets observed in the analysis; and (ii) the sources

thereof.

        38.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        39.     Third, the Proxy Statement fails to fully disclose the timing and nature of the past

services J.P. Morgan and its affiliates provided to the parties to the Merger Agreement and their

affiliates, and the amount of compensation J.P. Morgan and its affiliates have received or will

receive for providing such services.

        40.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

        41.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                              COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
             Thereunder Against the Individual Defendants and MTS Systems

        42.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.




                                                   6
   Case 1:21-cv-00094-LPS Document 1 Filed 01/27/21 Page 7 of 10 PageID #: 7




       43.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. MTS Systems is liable as the

issuer of these statements.

       44.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       45.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       46.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       47.     The Proxy Statement is an essential link in causing plaintiff to approve the Proposed

Transaction.

       48.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       49.     Because of the false and misleading statements in the Proxy Statement, plaintiff is

threatened with irreparable harm.




                                                 7
   Case 1:21-cv-00094-LPS Document 1 Filed 01/27/21 Page 8 of 10 PageID #: 8




                                             COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       51.     The Individual Defendants acted as controlling persons of MTS Systems within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of MTS Systems and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

       52.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       53.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

       54.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.




                                                  8
   Case 1:21-cv-00094-LPS Document 1 Filed 01/27/21 Page 9 of 10 PageID #: 9




       55.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                   9
Case 1:21-cv-00094-LPS Document 1 Filed 01/27/21 Page 10 of 10 PageID #: 10




Dated: January 27, 2021               RIGRODSKY LAW, P.A.

                                 By: /s/ Gina M. Serra
                                     Seth D. Rigrodsky (#3147)
                                     Gina M. Serra (#5387)
                                     300 Delaware Avenue, Suite 210
                                     Wilmington, DE 19801
                                     Telephone: (302) 295-5310
                                     Email: sdr@rl-legal.com
                                     Email: gms@rl-legal.com

                                      Attorneys for Plaintiff




                                    10
